Case 2:18-cv-09232-RGK-JEM Document 20 Filed 01/22/19 Page 1 of 4 Page ID #:71




     Ross Cornell, Esq. (SBN 210413)
 1   LAW OFFICES OF ROSS CORNELL, APC
 2
     Email: ross.law@me.com
     111 W. Ocean Blvd., Suite 400
 3   Long Beach, CA 90802
     Phone: (562) 612-1708
 4   Fax: (562) 394-9556
 5   Attorney of Record for Plaintiff,
 6
     Bryan Williams

 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9

10   Bryan Williams,                                 Case No.
11                                                   2:18−cv−09232−RGK−JEM
                      Plaintiff,
12

13
                                                     PLAINTIFF’S CASE
                      v.                             STATEMENT
14

15   John Caoson Nguyen, et al.,
16
                Defendants.
17

18

19
           1.     ADA VIOLATIONS:
20
           As of the filing of the complaint in this action, the specific ADA violations
21

22
     at 13961 Nautilus Dr., Garden Grove, CA 92843 (the “Subject Property”) that

23
     formed the basis of the complaint were as set forth below. As of today’s date, no
24   Defendant has advised Plaintiff that any remedial work has been accomplished in
25   response to the lawsuit to address, remediate, repair, alter or otherwise provide
26   access regarding any of the following items, all of which were identified clearly in
27   the Complaint:
28                                             -1-
                                   PLAINTIFF’S CASE STATEMENT
29
Case 2:18-cv-09232-RGK-JEM Document 20 Filed 01/22/19 Page 2 of 4 Page ID #:72




 1
            A.     The Subject Property lacks the minimum required number of ADA

 2   compliant accessible parking spaces.
 3          B.     There was no diagonal striped marking and no blue border around
 4   where an access aisle is supposed to exist adjacent to any designated accessible
 5   parking space(s) serving the Subject Property.
 6          C.     The designated “accessible” parking space(s) and/or blue striped
 7   access aisles provided at the Subject Property are smaller than permitted by the
 8
     ADA.
 9
            D.     The designated “accessible” parking spaces at the Subject Property do
10
     not provide accessible parking signage as required by the ADA. Among other
11
     things, they fail to provide tow-away signage and “Minimum Fine $250” signage
12
     as required by the ADA and state law to be posted near the designated accessible
13
     parking space(s).
14

15
            E.     The designated “accessible” parking spaces at the Subject Property do
16   not provide the universal symbol of accessibility.
17          F.     There is no twelve-inch high “NO PARKING” lettering on the blue-
18   striped parking access aisle(s) serving the Subject Property.
19          G.     There was no designated “van accessible” parking space with a
20   corresponding 96” access aisle opposite the driver’s side when the vehicle is going
21
     forward into the parking space and no sign or additional language stating “Van
22
     Accessible” below the symbol of accessibility located in a manner that is not
23
     obstructed.
24
            H.     There were no accessible paths of travel from public transportations
25
     stops, accessible parking, public streets and sidewalks to the building entrances
26
     serving the Subject Property.
27

28                                            -2-
                                  PLAINTIFF’S CASE STATEMENT
29
Case 2:18-cv-09232-RGK-JEM Document 20 Filed 01/22/19 Page 3 of 4 Page ID #:73




 1
           I.     The service counters, point of sale machines and/or self-serve

 2   equipment serving the Subject Property are not within an operable reach range.
 3         J.     Plaintiff is entitled to seek the removal of barriers whether he
 4   encountered them or not [Molski v. Arciero Wine (2008) 164 Cal.App.4th 786], has
 5   the right to pursue the removal of barriers effecting his disability that are
 6   discovered during his expert inspection [Doran v. 7-Eleven, Inc. (9th Cir. 2007)
 7   524 F.3d 1034], and is not obligated to engage in futile gestures in order to
 8
     demonstrate standing to remove barriers related to his disability [Pickern v.
 9
     Holiday Quality Foods (9th Cir. 2002) 293 F.3d 1133, 1136]. Accordingly,
10
     Plaintiff expressly reserves the right to pursue the removal of barriers not identified
11
     herein that are discovered during an expert inspection on the interior and exterior
12
     customer areas of the Subject Property. On information and belief, the paths of
13
     travel and turning radiuses serving the interior of business locations at the Subject
14

15
     Property do not comply with the ADA because they provide unreasonably narrow
16   paths of travel and turning radiuses, the service counters, point of sale machines
17   and/or self-serve equipment serving the Subject Property are not within an
18   operable reach range and the restrooms do not comply with minimum ADA
19   requirements. These and other matters will be confirmed and documented upon
20   the Plaintiff’s expert inspection.
21
     ///
22

23
     ///
24

25
     ///
26

27

28                                             -3-
                                   PLAINTIFF’S CASE STATEMENT
29
Case 2:18-cv-09232-RGK-JEM Document 20 Filed 01/22/19 Page 4 of 4 Page ID #:74




 1
          2.    DAMAGES:

 2        Plaintiff claims entitlement to minimum statutory damages of $4,000
 3   for each instance of discrimination and/or deterrence at the Subject
 4   Property as of today’s date. Plaintiff makes no claim for physical injury or
 5   property damage.
 6
     Dated: January 22, 2019    LAW OFFICES OF ROSS CORNELL, APC
 7

 8
                                  By:        /s/ Ross Cornell
                                        Ross Cornell, Esq.,
 9                                      Attorneys for Plaintiff,
10                                      BRYAN WILLIAMS
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                         -4-
                               PLAINTIFF’S CASE STATEMENT
29
